Citation Nr: 9909419	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  98-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 51 decibels on 
the right and 60 decibels on the left with discrimination 
ability of 96 percent correct on the right and 96 percent 
correct on the left (numeric designation I and II, 
respectively).  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
evaluation for his bilateral hearing loss disability.  It is 
the decision of the Board that the preponderance of the 
evidence is against an increased (compensable) rating for a 
bilateral hearing loss disability.

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue has been phrased.  It also appears that the Court 
has not provided a substitute name for the issue.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 52 Fed. Reg. 44118, Nov. 18, 1987.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and 
Codes 6100-6110 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  

Between November 1995 and May 1998 the veteran was seen at 
the Central Georgia Professional Hearing Aid Service for 
binaural hearing aids.  The examiner indicated that pure tone 
audiometry showed mild to moderately severe high frequency 
sensorineural hearing loss bilaterally.  On an audiological 
evaluation, in November 1995, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
55
55
60
48.75
Left
30
70
65
60
56.25

Speech audiometry was not completed using the Maryland CNC 
test.  

The Central Georgia Professional Hearing Aid Service ordered, 
fitted and serviced the veteran's hearing aids.  

On the authorized VA audiological evaluation, in January 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
55
55
65
51.25
Left
35
70
65
70
60

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 94 percent correct in 
the left ear.  These audiology results produce a numeric 
designation of "I" for the right ear and "II" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (1998).  

In a letter dated, June 10, 1997, a clinical audiologist from 
the Ears, Nose and Throat Surgical Associates wrote that pure 
tone audiometry indicated moderately-severe high frequency 
sensorineural hearing loss for the right ear and moderately-
severe to severe high frequency sensorineural hearing loss 
for the left ear.  She indicated that high frequency pure 
tone averages between 1500 hertz and 6000 hertz were 60 
decibels for the right hear and 66 decibels for the left ear.  
Her letter was an interpretation of an audiological 
evaluation, on June 10, 1997, in which pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
60
55
65
53.75
Left
35
70
65
65
58.75

The audiologist reported speech discrimination ability was 
poor bilaterally, at 42 percent for the right ear and 39 
percent for the left ear.  The conclusion was that the use of 
binaural hearing aids was essential for the veteran to 
understanding speech in everyday listening situations.  
Speech discrimination was apparently not completed using the 
Maryland CNC test.  

On the authorized VA audiological evaluation, in February 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
55
55
60
51.25
Left
35
70
65
70
60

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 96 percent correct in 
the left ear.  These audiology results produce a numeric 
designation of "I" for the right ear and "II" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (1998).  

As noted above, the rating is arrived at by the mechanical 
application of the audiometric test results to the rating 
criteria.  Although the veteran is competent to report that 
he is worse, the Court has recognized that the most probative 
evidence, and the evidence that serves as the basis of the 
evaluation, is that which is obtained from the controlled 
audiometric environment.  The private audiometric 
examinations were considered.  

In this case, two of the audiometric tests support a 
noncompensable rating.  The two private audiometric tests did 
not include speech audiometry using the Maryland CNC test.  
Even when we accept the private results and mated the results 
with the accepted speech tests, the result is the same.  The 
veteran has a noncompensable level of disability.  In essence 
all examinations during the appeal period result in the same 
result.  The preponderance of evidence is against the claim.  
There is no doubt or other basis in the law, regulations or 
facts of this case, which would support a compensable rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  


ORDER

Entitlement to an increased (compensable) evaluation for the 
service-connected bilateral hearing loss disability is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


